IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00329-CV

                     IN THE MATTER OF A.J., A JUVENILE


                           From the 272nd District Court
                               Brazos County, Texas
                              Trial Court No. 418-J-15


                              ABATEMENT ORDER

        Appellant, A.J., appeals an Order Modifying Disposition signed on August 29,

2016.

        The docketing statement in this appeal has not been filed, the appellate filing fees

have not been paid, and the reporter’s record has not been requested. By letters dated

December 5 and December 6, 2016, the Clerk of this Court warned appellant’s counsel

that 1) the appeal would proceed on the clerk’s record alone if a reporter’s record was not

requested within 21 days from the date of the letter; and 2) the appeal would be abated

to the trial court to determine whether appellant is receiving effective assistance of

counsel if the docketing statement was not filed and the fees were not paid or an affidavit

of indigence containing the information required to be considered by subsection (m) of
section 56.01 of the Texas Family Code was not filed within 14 days from the date of the

letter. The time periods in both letters have passed, and the reporter’s record has not

been requested, the docketing statement has not been filed, and the fees have not been

paid or an affidavit of indigence has not been filed.

        Accordingly, this appeal is abated to the trial court to hold a hearing within 14

days from the date of this order to determine:

    1. Why appellant’s counsel has not complied with the Clerk’s letters dated
       December 5 and December 6, 2016;

    2. Whether appellant desires to continue with the appeal;

    3. If appellant desires to continue with the appeal, a date certain appellant will
       comply with the terms of the Clerk’s letters dated December 5 and
       December 6, 2016; and

    4. Whether appellant is receiving effective assistance of counsel.

        If the trial court determines appellant desires to continue with the appeal but is

not receiving effective assistance of counsel, the court must remove counsel and appoint

new counsel to represent appellant. See TEX. FAM. CODE ANN. §§ 51.10; 51.101 (West 2014).

        If the trial court determines appellant does not wish to continue with the appeal,

the court shall require appellant to so state either on the record or in writing and admitted

into evidence at the abatement hearing.

        The trial court's findings and orders must be provided to the trial court clerk

within 7 days from the date of the hearing.

        The trial court clerk is ORDERED to prepare and file a supplemental clerk's record

containing the written findings and orders of the trial court in this Court within 14 days

In the Matter of A.J., a Juvenile                                                        Page 2
from the date of the hearing.

        Further, the reporter is ORDERED to prepare and file in this Court a record of the

hearing held within 14 days from the date of the hearing.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 28, 2016




In the Matter of A.J., a Juvenile                                                   Page 3